Title: From George Washington to Major General Lafayette, 27 March 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Marquis,
Camp at Middlebrook Mar. 27th 1779.
Mr Mason who will have the honor of presenting this letter to you is the Son of a Gentn of family fortune and influence in the state of Virginia—one who is a warm & zealous supporter of the rights of Mankind—and a particular friend of mine.
Want of health induces the young Gentn to travel, to see how far this blessing will be restored by a change of climate—to Montpelier, most probably, he will shape his course but as inclination may induce him to visit Paris or some other parts of France within the limits of your walks I shall without further apology take the liberty of recommending him to your notice & civilities.
I wrote you very fully on the 10th Instt & committed the letter to Captn Mcqueen of So. Carolina an acquaintance of yours—I wish it safe to hand & with every sentiment of the most perfect regard & Affection I have the honor to be Yrs &ca
Go: Washington

